office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et1 ------------ postn-112654-07 uilc date august to mark h howard senior counsel salt lake city small_business self-employed third party communication none date of communication not applicable from janine cook branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities -------------------------------- subject this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer --------------------------------- promoter ------------ issues whether amounts paid_by taxpayer to its employee service technicians as purported reimbursements for_the_use_of the technicians’ tools under the taxpayer’s tool plan may be excluded from wages for employment_tax purposes as amounts paid under an accountable_plan postn-112654-07 facts taxpayer’s employee service technicians technicians are required to provide their own tools as a condition_of_employment the tools used may range from simple wrenches to sophisticated power tools and computer analysis equipment prior to the years at issue technicians had been compensated solely on an hourly wage basis with no specific amount attributed to the provision of tools or other factors related to their employment qualifications in late promoter approached taxpayer regarding implementation of the promoter’s program tool plan as a tax savings opportunity related to the reimbursement of technicians’ tool expenses without requiring taxpayer to pay to the technicians any additional cash over their hourly wages taxpayer completed a number of forms to permit the promoter to determine projected tax savings and to enroll in the tool plan as part of this enrollment process technicians were asked to estimate their tool inventory value from the estimates and other information provided by taxpayer such as the hourly wage rate of each eligible technician promoter then compiled a benefit analysis for taxpayer to determine projected taxpayer savings however promoter increased each estimated inventory value by dollar_figure to reflect an estimate of the promoter’s administrative fee that would be charged to each technician and treated as an expense covered by the tool plan once taxpayer chose to implement the tool plan in early eligible technicians could participate at their option by completing and signing an enrollment form the plan materials state that to become a tool plan participant a technician must average a minimum of hours of employment per week and have a minimum of dollar_figure worth of qualifying expenses after receiving a technician’s enrollment form promoter notified the technician of his acceptance as a plan participant and the amount of the tool benefit he would receive if any the technician’s tool benefit amount was based on the information provided on the enrollment form as described further below in and part of the enrollment form asked the technician to list the tools the technician was required to provide hold liability insurance for keep and maintain for purposes of the technician’s job and to provide the cost of each category of tools technicians were asked to sign the form which included a statement that the information contained here is accurate to the best of my knowledge and if required full substantiation can be provided although the enrollment form asked the technician to the tool plan materials state that all tools required as a condition_of_employment all ordinary and necessary trade and business_expenses incurred by the employee in furtherance of his employer’s business such as uniforms safety clothing and gear training and certification travel and lodging to obtain training and certification insurance on tools and maintenance of tools equipment and uniforms etc interest_paid on tools personal_property_taxes paid on tools and the replacement cost of tools lost stolen or damaged may be claimed as employee business_expenses we are not certain how these non-tool expenses were claimed by the technician and incorporated into the tool plan postn-112654-07 sign a statement that i only use the above listed tools equipment for my employer’s business related activities taxpayer has not provided any evidence that it verified whether the tools listed by a technician were actually required for or used in the technician’s employment with taxpayer the enrollment form did not ask for any information regarding date_of_acquisition of the tools in order to determine when the listed cost may have been paid the enrollment form asked the technician for information regarding any depreciation taken by the technician for the listed tools other tool plan materials indicated that taxpayer may have asked technicians whether any prior reimbursements had been received for such tools however taxpayer has not provided any evidence that the technician provided this information or that taxpayer made any attempt to otherwise determine if technician had recovered any tool cost through depreciation or previous reimbursement promoter’s materials stated that the tool plan asked for receipts or documentation related to the acquisition of the tools if available however taxpayer has not provided any evidence that it ever requested or obtained this documentation or otherwise determined if precise cost information was available promoter claims that it asked each technician to fill out a form to permit promoter to access each technician’s tool purchase records if any from certain tool companies for the technicians involved with the plan in through only four of these forms were identified therefore the information provided by the technician on the enrollment form appears to be the only documentation of the technician’s tool expenses promoter updated its records of the technician’s initial tool inventory estimate to reflect the tool costs listed on the form in late the enrollment form changed and was supplemented with an extensive tool inventory list with prices for each tool that could be purchased from certain specific tool companies the price lists were generally years old the tool inventory list had another column for the technician to list tools acquired from other companies promoter has stated that its procedure was to ask each technician to either provide copies of the prior four year’s tax returns or sign a form 4506t which would allow promoter to access tax_return information from the irs to verify whether the technician had previously claimed a tax deduction based on the tools listed on the tool inventory as either an itemized_deduction on form_1040 schedule a or a business_expense deduction on schedule c however neither taxpayer nor promoter has provided any evidence that it obtained signed forms 4506t or the tax_return information we understand that the technicians may have submitted pictures of their tools to attempt to document their tool inventory estimates or subsequent lists of tools on enrollment forms we do not know the relevance placed by taxpayer or promoter on these pictures to establish the values or costs of technicians’ tool inventories however we understand that for one or more technicians enrolled in the plan taxpayer has not provided any evidence that the taxpayer ever updated the technician’s initial estimate of tool inventory with tool cost information that would have been listed on an enrollment form if one was completed by the technician postn-112654-07 promoter instructed the technician to go through the list and insert the number of each tool he had available for use at the place of employment at that time promoter multiplied the number of tools by the price on the list to estimate the cost of the technician’s tool inventory promoter then updated its records of the technician’s initial tool inventory estimate with the tool inventory as determined by the enrollment form and the tool inventory list the technician had completed as with the previously used enrollment form the new enrollment form did not ask for any information regarding date_of_acquisition of the tools or previous cost_recovery through depreciation or prior reimbursement the new enrollment form asked the technician to sign only that i will be asked to provide substantiation for future expenses on a quarterly basis which will also be reimbursed through promoter emphasis added furthermore while promoter’s materials stated that the tool plan asked for receipts or documentation related to the acquisition of the tools if available taxpayer has not provided any evidence that it ever requested or obtained any additional documentation for those expenses the prices listed on the tool inventory list were the only documentation of the technician’s tool expenses for any tools listed on the form promoter charged a two-part fee for setting up and administering the tool plan promoter charged taxpayer a flat fee per technician dollar_figure per technician joining the plan when the technician signed up promoter also charged the technician an administrative fee of of the computed value of the technician’s tool inventory as derived from the enrollment form the amount was added to the technician’s tool inventory to arrive at the total tool dollar amount the tool plan then calculated the technician’s tool benefit based on the total tool dollar amount ie the tool inventory plus the tool benefit was paid to the technician as an hourly reimbursement rate tool rate over a determined number of reimbursement hours as a formula the computation was as follows cid tool inventory fee tool rate reimbursement hours the tool plan determined the tool rate as a fixed dollar amount per hour for each technician the starting point wa sec_35 of the technician’s current hourly wage although under the tool plan the tool rate could not exceed dollar_figure per hour or an amount that when recharacterized from the technician’s hourly wages left an hourly promoter’s materials reference the technician’s ability to modify the price listed if necessary we note also that some of promoter’s materials refer to information establishing the value of the technician’s tool inventory in states that do not have an income_tax the promoter administrative fee was of the computed value of technician’s tool inventory to reflect the reduced tax savings for employees who enrolled in the tool plan in those states versus states that did have an income_tax by increasing the technician’s tool inventory by and then calculating its of the new total tool dollar amount the promoter effectively receives a fee of the tool inventory_amount postn-112654-07 wage below the legal minimum wage for example the tool rate for a technician receiving compensation of dollar_figure per hour would be of dollar_figure or dollar_figure the number of reimbursement hours for which the technician would receive the calculated tool rate was based on the formula above the technician received the tool rate for each hour worked until the reimbursement rate times such hours equaled the technician’s tool inventory plus the fee or the total dollar amount to pay the tool benefit taxpayer divided the technician’s compensation into two components the hourly wage and the hourly tool rate the sum of the two components equaled the technician’s previous hourly wage once the total dollar amount was paid via the tool rate over the number of reimbursement hours the portion of the technician’s hourly wage that had been recharacterized as a tool rate immediately reverted back to part of the hourly wage so that the technician always received the same gross wages the tax savings promoted by the tool plan resulted from treating the tool rate portion as nontaxable more specifically once a technician enrolled in the tool plan taxpayer began making two payments at the end of each pay_period taxpayer issued one check to the technician at the reduced hourly wage rate and treated this amount as wages and withheld income taxes and federal_insurance_contributions_act fica tax on the amount reported taxpayer made the second payment each pay_period to promoter based on the determined tool rate taxpayer treated this check as not subject_to income_tax_withholding or fica tax for the employer or the employee promoter took its fee of of the total dollar amount out of the remitted funds and paid the balance to the technician as the tool benefit promoter did not treat such amount as wages subject_to fica tax or income_tax_withholding accordingly the recharacterized hourly rate was treated as nontaxable income including the portion paid to the promoter as the fee technicians continued to receive the same amount per hour as they did before the implementation of the tool plan but it was split into two portions one treated as wages and the other treated as nontaxable reimbursement for tool expenses and the tool plan’s administrative fee technicians could increase their total tool dollar amount or again participate in the tool plan after receiving full reimbursement of their original total tool dollar amount if they purchased additional tools and submitted a tool purchase quarterly update form unlike the costs or prices provided on the original enrollment forms the new tool expenses included on the tool purchase quarterly update forms required the attachment of receipts or invoices for the expenses listed promoter added these tool purchases to any balance of the technician’s previously computed tool inventory which had not yet been reimbursed as the amount_paid to a technician as a tool benefit approached the total tool dollar amount promoter informed taxpayer the letter indicated how many pay periods were left for payment of the tool rate for the calculated reimbursement hours if the number was the letter also stated make postn-112654-07 sure that you do not take any more tool plan deduction until further notified the technician should return to their sic regular pay generally a technician continued to receive his tool benefit until he had received an amount equal to his total tool dollar amount or until he quit however the records provided by taxpayer indicate that some technicians received amounts as tool benefit in excess of their total tool dollar amounts taxpayer has not shown that it required the technicians to repay any excess_reimbursements received or that it included these amounts on forms w-2 promoter asserts that if a technician terminated employment he forfeited the ability to obtain reimbursement of the remaining balance on his tool inventory however as a payment made on an hourly basis such forfeiture was consistent with the simultaneous cessation in the payment of hourly wages upon termination at the end of six new technicians and two technicians who had received prior reimbursements were signed up for the tool plan with benefits starting in january of the tool plan had been modified to treat the tool reimbursements as a lump sum pre-tax deduction from the technicians’ pay check the tool benefits would no longer be based upon the number of actual hours worked during a particular pay_period the lump sum deduction was determined as follows the total hourly wage rate was multiplied by to arrive at the tool rate same as before this rate was then multiplied by a set hours per pay_period to determine the pre tax lump sum deduction the total tool dollar amount beginning tool inventory for the technician plus the administrative fee same as above was divided by the lump sum amount to determine how many pay periods the technician’s benefit would last therefore each lump sum deduction and tool benefit payment to the employee would be exactly the same for each pay_period taxpayer would issue a check each pay_period to promoter for the total of the lump sum payment determined for the technicians currently receiving benefits promoter would issue a tool benefit check to each technician after deducting its10 administrative fee the remainder of the prior wage amount was paid to technician by taxpayer and treated as taxable wages law sec_61 of the internal_revenue_code defines gross_income as all income from whatever source derived sec_62 defines adjusted_gross_income as gross_income minus certain identified deductions sec_62 provides that for purposes of determining adjusted_gross_income an employee may deduct certain business_expenses paid_by the employee in_connection_with_the_performance_of_services as an employee of the employer under a reimbursement or other expense allowance arrangement sec_62 provides that for purposes of sec_62 an arrangement will not be treated as a reimbursement or other expense allowance although the correct reporting of excess amounts would be on a form_w-2 we also note that neither taxpayer nor promoter reported such amounts on a form_1099 postn-112654-07 arrangement if the arrangement does not require the employee to substantiate the expenses covered by the arrangement to the person providing the reimbursement or the arrangement provides the employee the right to retain any amount in excess of the substantiated expenses covered under the arrangement sec_1_62-2 of the income_tax regulations provides that a reimbursement or other expense allowance arrangement satisfies the requirements of sec_62 if it meets the requirements of business connection substantiation and returning amounts in excess of substantiated expenses if an arrangement meets these requirements all amounts paid under the arrangement are treated as paid under an accountable_plan see sec_1_62-2 amounts treated as paid under an accountable_plan are excluded from the employee’s gross_income are not reported as wages on the employee's form_w-2 and are exempt from withholding and payment of employment_taxes see sec_1 c conversely if the arrangement fails any one of these requirements amounts paid under the arrangement are treated as paid under a nonaccountable_plan and are included in the employee’s gross_income must be reported as wages or other compensation on the employee’s form_w-2 and are subject_to_withholding and payment of employment_taxes see sec_1_62-2 and the business connection substantiation and return of excess requirements under sec_1_62-2 e and f apply on an employee-by-employee basis the failure of one employee to substantiate his expenses would not cause reimbursements to other employees to be treated as made under a nonaccountable_plan namyst v commissioner t c memo aff’d 435_f3d_910 8th cir sec_1 i bbuussiinneessss ccoonnnneeccttiioonn rreeqquuiirreemmeenntt sec_1_62-2 provides that an arrangement satisfies the business connection requirement if it provides advances allowances or reimbursements only for business_expenses that are allowable as deductions by part vi subchapter_b chapter of the code and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee of the employer thus not only must an employee pay or incur a deductible business_expense but the expense must arise in connection with the employment if an employer reimburses a deductible tool expense that the employee paid_or_incurred prior to employment the reimbursement arrangement does not meet the business connection requirement further if an employer pays an advance or allowance based on an approximation of value or hypothetical expenses regardless of whether the employee incurs or is reasonably expected to incur the type of deductible business_expenses described above the reimbursement arrangement does not meet the business connection requirement paid_or_incurred requires that there be an actual expense not fair rental value or use or some other intangible figure with which the advance allowance or reimbursement is associated in the case of an advance or allowance the payment by the employer may postn-112654-07 precede the incurring or payment of the specific expense by the employee assuming the substantiation requirements are met in a timely manner as discussed further below sec_1_62-2 provides that if a payor arranges to pay an amount to an employee regardless of whether the employee incurs or is reasonably expected to incur deductible business_expenses or other bona_fide expenses related to the employer's business the arrangement does not satisfy the business connection requirement and all amounts paid under the arrangement are treated as paid under a nonaccountable_plan a payor arranges to pay an amount to an employee regardless of whether the employee is reasonably expected to incur bona_fide business_expenses by supplementing the wages of those employees not receiving the reimbursement so that the same gross amount is paid regardless of the characterization by reducing the wage payment in light of expenses_incurred and paying the same or similar amount as reimbursement allowance to the employee or by routinely paying a reimbursement allowance to an employee who has not incurred bona_fide business_expenses sec_1_62-2 example illustrates a violation of the sec_1_62-2 reimbursement requirement by the payment of wages in lieu of a reimbursement allowance to an employee who has not incurred bona_fide business_expenses the example provides that employer s pays its engineers dollar_figure a day on those days that an engineer travels away from home on business for employer s employer s designates dollar_figure of the dollar_figure as paid to reimburse the engineer’s travel_expenses because employer s would pay an engineer dollar_figure a day regardless of whether the engineer was traveling away from home the arrangement does not satisfy the reimbursement requirement of paragraph sec_1_62-2 thus no part of the dollar_figure employer s designated as a reimbursement is treated as paid under an accountable_plan rather all payments under the arrangement are treated as paid under a nonaccountable_plan employer s must report the entire dollar_figure as wages or other compensation on the employees’ form_w-2 and must withhold and pay employment_taxes on the entire dollar_figure when paid if a plan serves to recharacterize as a reimbursement allowance amounts previously paid as wages amounts paid under it will not be treated as paid under an accountable_plan such recharacterization violates the business connection requirement of sec_1 c because the employees receive the same amount regardless of whether expenses are incurred the only difference being the ratio of the amount treated as taxable wages to the amount treated as nontaxable reimbursement consequently all reimbursement allowances paid under the plan must be treated as paid under a nonaccountable_plan must be included in the employee's gross_income and must be reported as wages for fica tax futa_tax and income_tax_withholding purposes the recharacterization as a reimbursement allowance of amounts previously paid as wages violates the business see also revrul_2004_1 2004_1_cb_325 in revrul_2004_1 the service concluded in relevant part that a reimbursement arrangement that subtracted a mileage_allowance calculated at the standard business mileage rate from the driver’s set commission rate and treated only the remaining commission as wages failed the business connection requirement the variable allocation between commission and mileage_allowance in essence recharacterized as mileage_allowance amounts otherwise payable as commission postn-112654-07 connection requirement of sec_1_62-2 regardless of whether the employee actually incurs or is reasonably expected to incur deductible business_expenses related to the employer’s business the prohibition against wage recharacterization does not preclude an employer’s prospective alteration of its compensation structures to include reimbursements of substantiated expenses as long as such amounts however identified or denominated are only paid if qualifying expenses are incurred and substantiated the presence of wage recharacterization is based on the totality of facts and circumstances so that temporary alterations in compensation structures may in reality be invalid attempts to temporarily shift a portion of an employee’s taxable compensation_for services into a nontaxable reimbursement with the intent or expectation to shift it back once a certain amount is paid purportedly tax-free substantiation requirement sec_1_62-2 provides that an arrangement meets the substantiation requirement if it requires each business_expense to be substantiated to the payor in accordance with paragraph e or e of the section whichever is applicable within a reasonable period of time sec_1_62-2 provides that what constitutes a reasonable period of time depends on the facts and circumstances of each arrangement sec_1_62-2 provides that an arrangement that reimburses expenses governed by sec_274 meets the requirements of sec_1_62-2 if information sufficient to satisfy the substantiation requirements of sec_274 and the regulations thereunder is submitted to the payor sec_274 applies to listed_property under sec_280f most tools are not listed in sec_280f the list is limited to items such as property used for transportation including an automobile computer_or_peripheral_equipment as defined in sec_168 and cellular telephone or similar telecommunications equipment no deduction is allowed for an expense associated with such property under sec_274 and any reimbursement of the expense must be treated as wages subject_to_withholding and payment of employment_taxes unless the taxpayer establishes by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of the expense b the time and place of the use of the subject property c the business_purpose of the expense and d the business relationship to the person using the property sec_1_62-2 provides that an arrangement that reimburses business_expenses not governed by sec_274 meets the requirements of sec_1_62-2 if information is submitted to the payor sufficient to enable the payor to identify the specific nature of each expense and to conclude that the expense is attributable to the payor’s business activities the section further provides that each of the elements of an expenditure or use must be substantiated to the payor and that it is not sufficient for an employee to merely aggregate expenses into broad categories or to report individual expenses through the use of vague non-descriptive terms postn-112654-07 sec_1_62-2 references sec_1_162-17 which provides substantiation rules for employee business_expenses sec_1_162-17 provides that an employee need not report on his tax_return expenses for travel transportation entertainment and similar purposes paid_or_incurred by him solely for the benefit of his employer for which he is required to account and does account to his employer and which are charged directly or indirectly to the employer or for which the employee is paid through advances reimbursements or otherwise provided the total amount of such advances reimbursements and charges is equal to such expenses sec_1_162-17 provides that to account as used in this section means to submit an expense account or other required written_statement to the employer showing the business nature and the amount of all the employee’s expenses broken down into broad categories such as transportation meals_and_lodging while away_from_home_overnight entertainment_expenses and other business_expenses the tax_court addressed the substantiation requirements for an accountable_plan in namyst v commissioner in which it stated the substantiation rules for business_expense deductions under sec_162 and sec_274 are incorporated by sec_1_62-2 through income_tax regs for the purpose of determining whether a reimbursement arrangement constitutes an accountable_plan taxpayers must satisfy record keeping and substantiation requirements for tax benefits they claim see sec_1_6001-1 such records must show a sufficient business connection chong v commissioner t c memo deductions are provided as a matter of legislative grace and the taxpayer has the burden of proving entitlement to them 292_us_435 when the evidence shows that the taxpayer incurred a deductible expense but the taxpayer does not have evidence of the exact amount a court can allow an approximate amount 39_f2d_540 2nd cir however before the court will apply the cohan_rule the record must contain sufficient evidence for the court to conclude that the taxpayer incurred a deductible expense rather than a nondeductible personal_expense in at least the amount allowed 245_f2d_559 5th cir 85_tc_731 deihl v commissioner t c memo in applying the cohan_rule a court is free to disregard testimony of a taxpayer if the testimony is not credible_evidence that a deductible expense was incurred 200_f3d_785 fed cir returning amounts in excess of expenses sec_1_62-2 provides that in general an arrangement meets the requirement of returning amounts in excess of expenses if it requires the employee to return to the payor within a reasonable period of time any amount_paid under the arrangement in postn-112654-07 excess of the expenses substantiated sec_1_62-2 further provides that an arrangement whereby money is advanced to an employee to defray expenses will be treated as satisfying the return of excess requirement only if the amount of money advanced is reasonably calculated not to exceed the amount of anticipated expenditures the advance of money is made on a day within a reasonable period of the day that the anticipated expenditures are paid_or_incurred and any amounts in excess of the expenses substantiated are required to be returned to the payor within a reasonable period of time after the advance is received furthermore an arrangement will not meet the return of excess requirement if it fails to satisfy the substantiation requirement under sec_1_62-2 since any amounts paid under the arrangement that are not substantiated are treated as excess and must be returned revrul_2005_52 in revrul_2005_52 2005_35_irb_423 the service addressed the tax consequences of a tool plan in the revenue_ruling the employer paid each employee an hourly wage plus a set amount for each hour worked as a tool allowance to cover costs the employee incurred for acquiring and maintaining tools the employer set each employee’s tool allowance annually by using a combination of data from a national survey of average tool expenses for automobile service technicians and specific information concerning tool-related expenses provided by the employee in response to an annual questionnaire completed by all service technicians who work for the employer employer then used a projection of the total number of hours the employee was expected to work during the year that would require the use of tools to convert the employee’s estimated annual tool expenses into an hourly rate for the tool allowance the tool allowance therefore was an estimate of the tool expense projected to be incurred per hour by the employee over the course of the coming year at the end of each pay_period each employee reported the number of hours worked requiring the use of tools employer then multiplied the number of hours reported as worked requiring the use of tools by the employee’s hourly rate for the tool allowance and paid the resulting amount to the employee in addition to compensation_for services performed during the pay_period employer furnished each employee with a quarterly statement that reported the amount_paid to the employee as a tool allowance during the quarter and the tool expenses estimated to be incurred in the quarter employees were not required to provide any substantiation of expenses actually incurred for tools either before or after the quarterly reports were issued employer did not require employees to return any portion of the tool allowance that exceeded the expenses they actually incurred either before or after the quarterly reports were issued the revenue_ruling concludes that the arrangement fails to meet both the substantiation and return of excess requirements because it does not require employees to substantiate the actual expenses they incur rather the employees report their time worked requiring the use of tools and employer converts the hours into an amount treated as expenses_incurred based on statistical data the ruling provides that postn-112654-07 although reasonable expectations for expenses can be used to establish that a plan providing an allowance meets the business connection requirement satisfaction of the substantiation and return of excess requirements must be based on actual expenses the ruling emphasizes that employers may not substitute a reasonable estimate of expenses based on statistical data and hours worked for the substantiation of actual expenses as required by sec_1_62-2 absent explicit guidance permitting the use of such deemed substantiation the ruling provides that the employer does not cure the absence of substantiation or return of excess by providing the employees with the quarterly statements since the employer does not require the employees to provide substantiation of expenses actually incurred nor does employer require employees to return any excess received within a reasonable period of time after receiving the quarterly statement therefore the revenue_ruling concludes that employer does not provide a periodic statement within the meaning of sec_1_62-2 the revenue_ruling goes on to provide that even if employer required its employees to substantiate the actual amount of expenses_incurred and treated any excess_amount as additional wages the arrangement would still fail to qualify as an accountable_plan to qualify as an accountable_plan an arrangement must require that amounts paid in excess of substantiated expenses be returned simply including excess amounts in wages does not satisfy the requirement of returning amounts in excess of expenses the exception being where employee_expenses are covered through a mileage or per_diem_allowance pursuant to sec_1_62-2 consequently the ruling holds that the arrangement described is not an accountable_plan and all tool allowances paid under the arrangement must be included in the employees’ gross_income reported as wages on the employees’ forms w-2 and subject_to_withholding and payment of federal employment_taxes it is important to note that revrul_2005_52 did not address how an arrangement intending to reimburse tool expenses can satisfy the business connection requirement accordingly revrul_2005_52 did not address the prohibition against wage recharacterization nor the level of detail necessary to establish the requisite connection between the expense and the employee’s job such analysis was not necessary in light of the tool allowance’s failure to satisfy the equally fundamental requirements of substantiation and return of excess anti-abuse provision sec_1_62-2 provides that if a payor’s reimbursement or other expense allowance arrangement evidences a pattern of abuse of the rules of sec_62 and this section all payments made under the arrangement will be treated as made under a nonaccountable_plan postn-112654-07 analysis based on the facts provided taxpayer’s tool plan does not satisfy the requirements of an accountable_plan specifically the tool plan fails each of the three requirements of business connection substantiation and return of excess as shown in the facts above the tool plan fails the business connection and return of excess requirements both in design and operation and though the tool plan as outlined in the plan materials may appear to contain elements that satisfy the substantiation requirement it is insufficient in both design and in operation and therefore also fails the substantiation requirement business connection requirement to satisfy the business connection requirement the tool plan must pay amounts only for deductible business_expenses that are actually paid_or_incurred or are reasonably expected to be paid or incurreddollar_figure additionally the expenses must be paid_or_incurred by the technician in connection with the technician’s performance of services for taxpayer rather than another employer if amounts are paid regardless of whether the technician pays or incurs or is reasonably expected to pay or incur expenses business connection is not satisfied we conclude that the tool plan fails the business connection requirement first the tool plan does not require technicians to provide information sufficient for taxpayer to determine the amount of expense sec_11 related to the performance of services for taxpayer that properly may be reimburseddollar_figure while some versions of the enrollment forms requested information pertaining to prior depreciation and reimbursement of the cost of the tools there is no indication that this information was actually obtained or taken into account the forms also failed to request information on other elements needed to establish business connection for example when the tools were purchased that could be used to determine whether the expenses were incurred in connection with employment for a different employer in fact we understand that life-time guarantees the payment for tools as part of tuition for educational programs and the sharing of tools mean that it is quite possible in some cases that a complete tool inventory has little or no correlation to the actual types or amounts of expenses that may be related to performing services for taxpayerdollar_figure therefore the amount that purportedly is being a reimbursement arrangement can also reimburse nondeductible bona_fide employee business_expenses but such reimbursements are treated as a separate plan and are includible in income and wages see sec_1_62-2 we are assuming for purposes of this analysis that all of the tools listed were in fact used in employment with taxpayer while revrul_2005_52 references the ability for reasonable expectations to establish business connection it does so in the context of a tool allowance provided under a plan that failed to follow up such reasonable expectations with the substantiation and return of excess necessary to satisfy the accountable_plan rules postn-112654-07 reimbursed under the tool plan is not based on the tool expenses_incurred in connection with performing services for taxpayer second and perhaps more fundamental to the structure of the tool plan the amounts at issue are not reimbursements instead the tool plan merely recharacterized a portion of a technician’s compensation and labels that compensation as a reimbursement taxpayer’s employee technicians received the same hourly amount regardless of whether they incurred or would reasonably be expected to incur expenses the hourly amount was merely broken down into two components and issued via two different payment methods the technicians continued to receive the same amount of total compensation regardless of the amount of expenses paid_or_incurred and the amount treated as wages varied in relation to the amount of the tool benefitdollar_figure under the totality of circumstances the plan effectively served to recharacterize as expense reimbursement that which was previously treated as wages and would be treated as wages again once the total tool benefit amount had been paid out in fact the plan materials marketed the fact that technicians’ gross compensation would stay the same with more take-home pay in light of the saved taxes under the plan once a technician received his full tool benefit the technician’s wages automatically reverted back to its original hourly amount the fact that the technician’s previous hourly wages may have inherently included some unstated portion to cover any tool expenses does not mean the tool plan merely altered a previous nonaccountable reimbursement plan into an accountable reimbursement plan only to go back to a nonaccountable_plan once the entire tool benefit was paid an employer’s general intent that the compensation it pays be sufficient to cover any expenses does not create an expense reimbursement arrangement of any sort even a nonaccountable one taxpayer has not shown that there was any type of reimbursement arrangement in place prior to implementation of the tool plan furthermore an accountable_plan may not reimburse an expense that had already been reimbursed regardless of whether the first reimbursement was taxed even if taxpayer had a taxable reimbursement arrangement ie a nonaccountable_plan prior to implementation of the tool plan the tool plan would still need to satisfy all the requirements of the accountable_plan rules consequently in order for the tool plan to have qualified as an accountable_plan taxpayer would have had to distinguish the previously reimbursed expenses whether reimbursed in full by taxpayer or reimbursed in part through depreciation from any expenses reimbursed by the tool benefit however the tool benefit amount was based on the entire tool inventory cost including those expenses that purportedly had been reimbursed under the prior nonaccountable_plan and did not identify any previously reimbursed expenses furthermore the gross we also note that references in tool plan materials to value of inventory may belie the tool plan’s purported attempts to get information about cost see revrul_2004_1 supra note postn-112654-07 amount_paid to the technicians prior to implementation of the tool plan the gross amount_paid under the tool plan and the gross amount_paid once the tool benefit amount had been paid are identical the only difference is the portion treated as taxable accordingly the facts above evidence impermissible wage recharacterization under the totality of the circumstances surrounding the tool plan since the technicians’ gross compensation remained the same and was payable in all events based on the failure of the tool plan to demonstrate the connection between the tools listed and the supposed expenses_incurred in performing services for taxpayer and the impermissible wage recharacterization the tool plan fails the business connection requirement both in its design and operation and does not qualify as an accountable_plan the failure to satisfy the business connection requirement is sufficient to disqualify the tool plan as an accountable_plan and to require treatment of all payments made under the tool plan as taxable wages however for purposes of providing a complete legal analysis we will also address whether the tool plan satisfied the substantiation and return of excess requirements substantiation requirement based on the facts provided the tool plan also fails the substantiation requirement the general substantiation requirement under sec_1_62-2 requires the substantiation of the elements of the expense in accordance with sec_1_162-17 which includes providing an expense account or other written_statement showing the amount and business nature of each expense the tool plan fails the substantiation requirement because the plan fails to require substantiation of all of the elements of the expenses sec_1_62-2 requires substantiation of each element of an expenditure or use including business_purpose and amount the plan does not require substantiation of purchase dates prior depreciation prior reimbursements and other relevant information required to substantiate these elements to the extent the tool plan relied on cost totals for categories of tools without obtaining any information regarding the acquisition_date to determine when the initial expense was incurred and any depreciation of such tools or prior reimbursement to the technician the tool plan failed to require the technicians to substantiate the elements of the expenses so that taxpayer could determine which expenses were attributable to its business activities see sec_1_62-2 the tool plan’s requirement for receipts for new expenses submitted on the quarterly update form while satisfying substantiation for those particular expenses does not salvage the substantiation failures in the design or operation of the remainder of the tool plan taxpayer attempts to rely on the cohan_rule for the tools not subject_to sec_274 to assert that its use of estimates is permissible the cohan_rule allows the use of postn-112654-07 estimates to establish the amount of expenses not subject_to the substantiation requirements of sec_274 however there must be a reasonable evidentiary basis for the estimate namyst v commissioner there is no indication that taxpayer made any attempt to obtain accurate cost information before relying on estimates additionally there is no reasonable evidentiary basis to establish the other elements of the expenses that the taxpayer must substantiate such as whether the expenses for the tools were paid_or_incurred in connection with performing services for taxpayer or whether any of the cost was previously recovered and no indication that taxpayer made any attempt to obtain this information some of technicians’ tools may include computer components and may be subject_to the more rigorous substantiation requirements of sec_274 these statutory requirements supersede the cohan_rule and a court may not estimate deductible expenses when the requirements are not met 50_tc_823 aff’d per curiam 412_f2d_201 2d cir chong v commissioner t c memo taxpayer and the tool plan did not obtain substantiation that would satisfy sec_274 as a result the tool plan in overall design and operation fails the substantiation requirement and does not qualify as an accountable_plan for this additional reason although some specific expenses_incurred in connection with performing services for the taxpayer appear to have been properly substantiated ie the quarterly update form the reimbursement of these expenses nonetheless fails the business connection requirement return of excess requirement all amounts paid under the plan that were not properly substantiated are treated as excess_reimbursements based on the facts provided both as designed and implemented taxpayer’s reimbursement arrangement does not require that employees actually return any amounts paid in excess of substantiated expenses furthermore the facts show that several technicians received amounts in excess of their tool inventory value as calculated by promoter and were not required to return the additional_amounts the tool plan therefore does not satisfy the return of excess requirement either in design or operation and does not qualify as an accountable_plan for this additional reason pattern of abuse we also note that in addition to violating the basic requirements of an accountable_plan namely substantiation business connection and return of excess the plan as adopted by taxpayer and as administered by promoter may also evidence a pattern of abuse under sec_1_62-2 requiring the treatment of payments made under the plan as made under a nonaccountable_plan these violations were not isolated errors with regard to a particular technician or particular period of time or type of tool they are routine and postn-112654-07 fundamental to the design of the tool plan where the goal is to ensure that the gross pay of each technician never changes by altering the compensation structure so that the_amount_of_wages decreases by the same amount reimbursed in order to save on income and employment_taxes that otherwise should be withheld and paid the accountable_plan rules were not meant to allow taxpayers to avoid paying taxes on their wages even if for a short_period of time in the guise of expense reimbursement the routine reimbursement of unsubstantiated expenses and the practice of recharacterizing wages as reimbursement until expenses are reimbursed only to reinstate the original compensation amount at that point evidence an abuse of the accountable_plan rules in light of the failure to satisfy any of the three requirements for an accountable_plan and the pattern of abuse taxpayer’s reimbursements to its employee technicians do not satisfy the requirements of an accountable_plan and are to be treated as paid under a nonaccountable_plan therefore amounts paid under the tool plan must be included in the technician’s gross_income reported as wages or other compensation on the technician’s form_w-2 and subject_to_withholding and payment of employment_taxes case development hazards and other considerations ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- ------------------------ this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions
